Citation Nr: 1736311	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of colon cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that colon cancer, which was diagnosed in 1998, resulted from his exposure to Agent Orange.  The Veteran is presumed to have been exposed to Agent Orange.  The record shows that as a result of colon cancer he underwent right colectomy in February 1998.  It is not clear from the record as to whether he has residual disability.  VA outpatient record dated in February 2011 indicates that the Veteran reported that a colonoscopy performed by his private physician in February 2009 was negative.  VA examination and opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for colon cancer. He should identify and attempt to obtain medical records from the Akron City Hospital dated in February 1998, as well as all records from Dr. B.T. Jones to include those that date from 1998 to the present. Make arrangements to obtain all records that he adequately identifies.

2. Schedule appropriate VA examination to determine the nature and etiology of his colon cancer. After a thorough review of the record, the examiner is asked to provide an opinion as to whether colon cancer as least as likely as not (probability of at least 50 percent) directly related to the Veteran's service, to include exposure to Agent Orange.  The examiner should identify all current manifestations of colon cancer.

The examiner must specifically address the Veteran's report of any manifestation during and after his active service in determining whether any disability is related to military service.

The examiner should provide a rationale for all opinions expressed.

3. Then readjudicate the claim in light of this and all other additional evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


